--------------------------------------------------------------------------------

Exhibit 10.1

DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT dated for reference the 10th day of April 2012. BETWEEN:

ENERTOPIA CORP., a company duly incorporated under the laws of the Province of
British Columbia and having its registered and records office at Suite 950 -
1130 West Pender Street, Vancouver, BC, V6E 4A4 Ph 604-602-1675 FAX 604-685-1602
(the “Company”)

OF THE FIRST PART

AND:

TOM IHRKE 38 Krier Lane, Mount Pleasant, SC 29464. Phone 843.884.4358 (the
“Creditor”)

OF THE SECOND PART

WHEREAS:

A.             The Company is indebted to the Creditor in the amount of
US$9,375.00 (the “Debt”); and

B.              The Company wishes to settle the Debt, namely US$9,375.00, by
allotting and issuing securities in the capital of the Company to the Creditor
and the Creditor is prepared to accept such securities in full satisfaction of
the Debt.

NOW THEREFORE WITNESSETH that in consideration of the premises and of the
covenants and agreements set out herein, the parties hereto covenant and agree
as follows:

1.              ACKNOWLEDGMENT OF DEBT

1.1             The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

2.              ALLOTMENT AND ISSUANCE OF SECURITIES

2.1             The Company agrees to allot and issue to the Creditor 93,750
shares in the capital of the Company (the “Shares”) at a deemed price of US$0.10
per Share for each US$0.10 of indebtedness, as full and final payment of the
Debt, and the Creditor agrees to accept the Shares as full and final payment of
the Debt, leaving the Company indebted to the Creditor in the amount of US $Nil
following this transaction.

2.2             The Creditor hereby agrees that, upon delivery of the Shares by
the Company in accordance with the provisions of this Agreement, that the Debt
will be fully satisfied and extinguished effective as of the date set out above,
and the Creditor will remise, release and forever discharge the Company and its
directors, officers and employees from any and all obligations relating to this
Debt.

3.              REGULATORY RESTRICTIONS

3.1             The Creditor acknowledges to the Company that:

  (a)

the Company is relying on exemptions from the registration requirements of the
U.S. Securities Act of 1933. The shares and warrants have not been registered
under the U.S. Securities Act of 1933 and may not be offered or sold in the
United States or to U.S. persons unless registered under such Act or an
exemption from the registration requirements of such act, as available.

        (b)

the Creditor will be the beneficial owner of the Shares;

        (c)

the Shares are not being acquired as a result of any material information that
has not been generally disclosed to the public;

        (d)

the Creditor is an accredited investor; and

        (e)

the Creditor will seek its own independent legal advice as to any restrictions
imposed by the U.S. Securities Act of 1933 on the Creditor respecting
disposition of the Shares.


--------------------------------------------------------------------------------

- 2 -

  (f)

the Shares and Warrants to be issued in satisfaction of the debt will be subject
to the following legend:

       

“The securities evidenced by this certificate have not been registered under the
United States Securities Act of 1933, as amended, or any applicable U.S. State
securities law, and no interest therein may be sold, distributed, assigned,
offered, pledged or otherwise transferred or disposed of unless (a) there is an
effective registration statement under such act and applicable United States
State securities laws covering any such transaction involving said securities,
or (b) this corporation receives an opinion of legal counsel for the holder of
these securities (concurred in by legal counsel for this corporation) stating
that such transaction is exempt from registration, or (c) this corporation
otherwise satisfies itself that such transaction is exempt from registration.”

4.              GENERAL PROVISIONS

4.1             Time shall be of the essence of this Agreement.

4.2             The Company and the Creditor shall execute such further
assurances and other documents and instruments and shall do such further and
other things as may be necessary to implement and carry out the intent of this
Agreement.

4.3             The provisions herein contained constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations and agreements, whether written or verbal, between the parties
with respect to the subject matter of this Agreement.

4.4             This Agreement shall be governed by and construed in accordance
with the laws of the United States.

4.5             All dollar amounts referred to in this Agreement have been
expressed in United States currency, unless otherwise indicated.

4.6             This Agreement shall enure to the benefit of and be binding upon
each of the parties and their respective heirs, executors, administrators,
successors and assigns, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed these present on the day and
year first above written.

 SIGNED, SEALED and DELIVERED by TOM )    IHRKE in the presence of: )     )    
)     )   Signature )     )     )   Address )  TOM IHRKE   )     )     )  
Occupation )                            ENERTOPIA CORP. )     )     )  


--------------------------------------------------------------------------------

- 3 -

Authorized Signatory )     )     )     )     )   Authorized Signatory    

Please provide the following information:

      Creditor's telephone number   Creditor's e-mail address


--------------------------------------------------------------------------------